Title: To George Washington from the Commissioners for the District of Columbia, 15 May 1795
From: Commissioners for the District of Columbia
To: Washington, George


          
            Sir
            City of Washington May 15th 1795.
          
          We had the honor of your favor of the 5th Inst. some Days since covering several Letters from Mrs Hallet. Your letter to her was immediately forwarded. Mr Hallet was discharged by the old board from the public service some time in June last; but he appearing to be much dissatisfied the new Board indulged him some time last winter with a full hearing in the presence of such of his friends as he wished; and upon full consideration determined it was by no means adviseable to take him again into the public service. He has no pretence of Claim for a Salary or any other pecuniary reward since his dismission was notified to him. The Board however in Compassion to his family came to a Resolution to allow him 250 Dollars over and above what they conceived to be due to him in strict justice. Our Negotiations with Mr Peter were never drawn to a conclusion until 11th Inst. when he executed a Deed for the Lots you wished. We have not said any thing to Mr Dalton respecting payment for the Lots. It will be time enough when Mr Lear returns who will we presume be instructed on the Subject.
          We are happy in having it in our power to inform you that the Capitol progresses rapidly and that we have at present a good prospect of a plentiful supply of all the materials necessary for the present Season at least. We wish we could give as good an Account of Mr Greenleafs payments. Instead of 68,571.43$ we have only received $28,333.33 in post notes of New York payable in 25 Days after date, which answers no valuable purposes to us. unless a payment is soon made agreeably to his Contract we shall endeavor to compel one. We have the Honor to be with the greatest respect sir &c.
          
            Gusts ScottWilliam Thornton
          
        